Citation Nr: 0530989	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  94-02 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for dementia, with 
stenosis of the carotid artery and strokes, to include as due 
to herbicide exposure.  

2.  Entitlement to service connection for a claimed left eye 
disorder.  




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America






WITNESSES AT HEARING ON APPEAL

The veteran, his wife and a friend



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from March 1951 to March 
1954, from May 1954 to September 1956, from April 1960 to 
March 1969, and from July 1969 to April 1975.  

This matter initially came to the Board on appeal from a 
November 1991 rating decision issued by the RO in Newark, New 
Jersey.  The case has since been transferred to the 
Philadelphia, Pennsylvania VARO.  

The Board remanded this case in February 1996 and February 
2000.  

In its February 2000 remand, the Board found the raised issue 
of service connection for stenosis of the carotid artery with 
strokes to be inextricably intertwined with the claim for 
service connection for dementia and referred this issue back 
to the RO for an initial adjudication.  

A review of the claims file indicates that the RO deferred 
consideration of the carotid artery issue in a July 2002 
rating action and instead first adjudicated it (including on 
an herbicide exposure basis) in July 2003.  

The RO readjudicated the claim in April 2004.  Moreover, the 
veteran's representative, in an August 2005 brief, listed 
this issue as being certified on appeal.  

It appears that, although the carotid artery issue was listed 
as separate in the Supplemental Statements of the Case, the 
RO has considered it as essentially tied together with the 
dementia issue.  

As such, the Board will consider these matters together as 
one issue so as to address this matter with the greatest 
possible clarity.  



FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran did not manifest dementia or related carotid 
artery disease or acquired eye pathology in service or until 
many years thereafter.  

3.  The currently demonstrated dementia, with stenosis of the 
carotid artery and strokes, is not shown to claimed herbicide 
exposure or other event or incident of the veteran's period 
of active service.  

3.  The currently demonstrated impairment of left eye visual 
acuity is shown to be due to the congenital esotropia with 
resultant amblyopia.  

4.  The veteran is not shown to have an acquired eye disorder 
due to any event or incident of his service.  




CONCLUSIONS OF LAW

1.  The veteran's disability manifested by dementia, with 
stenosis of the carotid artery and strokes, is not due to 
disease or injury that was incurred in or aggravated by 
service; nor may any be presumed to be due to herbicide 
exposure in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2005).  

2.  The veteran is not show to have an acquired left eye 
disability due to disease or injury that was incurred in or 
aggravated by service; the left esotropia with resultant 
amblyopia are not diseases or injuries within the meaning of 
applicable legislation.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
to the case at hand, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorders.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in an June 2001 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Here, the noted "duty to assist" letter was issued 
subsequent to the appealed rating decision.  However, that 
decision was issued in November 1991, well before the 
enactment of the VCAA.  Moreover, as indicated above, the RO 
has taken all necessary steps to both notify the veteran of 
the evidence needed to substantiate his claims and assist him 
in developing relevant evidence.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  



II.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Also, certain chronic diseases, including 
psychoses and organic neurological disorders, may be presumed 
to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

The list of disorders noted to have a causal relationship to 
herbicide exposure, from 38 C.F.R. § 3.309(e), does not 
include dementia, carotid artery disorders, or strokes.  
Accordingly, no further consideration in this regard is 
warranted, and the veteran's claim for service connection for 
dementia, with stenosis of the carotid artery and strokes, 
will be considered solely on a direct service connection 
basis.  See Combee v. Brown, 4 F.3d 1039, 1042 (Fed. Cir. 
1994).  


III.  Dementia

The veteran was not specifically treated for dementia during 
service.  In April 1955 he was seen for a contusion of the 
left temporal bone, "not very bad."  He was prescribed use 
of a hot compress.  

Subsequent to service, in April 1987, the veteran was seen 
with complaints of a four-month history of right-sided 
weakness, blurring vision, and light-headedness.  An 
impression of rule out seizures versus a transient ischemic 
attacks versus a space-occupying lesion in the central 
nervous system was rendered.  

An April 1987 EEG was normal and noted to be low voltage, 
fast activity type, with no evidence of focal or paroxysmal 
abnormalities.  

In July 1990, the veteran was hospitalized for a right 
hemispheric transient ischemic attack, high-grade right 
carotid artery stenosis with subintimal hemorrhage, an 
occluded left internal carotid artery and right vertebral 
artery, stenosis of the left vertebral artery at origin, and 
hypercholesterolemia.  

This hospitalization followed a history of waking up with 
left-sided facial weakness, left arm weakness, and probable 
left leg weakness.  One treating doctor noted that there may 
have been an embolic episode resulting in a small cortical 
right hemispheric cerebrovascular accident involving the 
motor cortex.  

A subsequent treatment report, dated from January 1991, 
indicates that the veteran reported significant memory lapses 
and brief confusion dating back to the early 1970s, confirmed 
by his wife.  Following an examination, the treating 
psychologist rendered a diagnostic impression of multi-
infarct dementia, likely a chronic condition compromising his 
neurobehavioral functioning to a moderate degree and probably 
worsened by stenosis in the left carotic artery and reduced 
blood flow probably worsening his impairments.  

The examiner noted that it was difficult to judge the recency 
of this disorder, but it was probably present before the 
onset of the veteran's multi-infarct problems.  

In a January 1992 statement, Jonathan I. Orwitz, M.D., noted 
that the veteran had a right parietal stroke in July 1990 and 
eventually had a right carotid endarterectomy in the setting 
of a complete occlusion of his left internal carotid artery.  

Dr. Orwitz indicated that the veteran's wife reported that 
his problems began back in the Army in 1972, with a loss of 
short-term memory.  An impression of dementia was rendered, 
and Dr. Orwitz indicated that there was marked memory 
impairment with an "unbelievable deterioration" in the last 
eighteen months.  

A November 1994 neuropsychological report signed by several 
psychologists indicates that the veteran had a "a long 
history of [transient ischemic attacks] culminating in 
several strokes in 1990," although no information was given 
as to the date of onset of the noted attacks.  

A December 1996 VA neurological disorders examination report 
contains a diagnosis of multi-infarct dementia, rendered 
following review of an MRI.  

In July 2001, the veteran underwent a VA orthopedic 
examination, conducted by an examiner who reviewed his claims 
file.  This examiner noted that the veteran "did relatively 
well until 1990, at which point he had a stroke followed by 
carotid surgery."  

The examiner rendered a diagnostic impression of multi-
infarct dementia unrelated to service.  In support of this 
diagnosis, the examiner noted that the veteran was able to 
hold down meaningful work after service and really did not 
start complaining of cognitive deficits until the late 
1980's, at which point it was verified that he had a stroke 
with left-sided weakness.  

His CT scan evidence was suggestive of multi-infarct 
dementia, or multiple small strokes causing his dementia.  As 
such, the examiner did not find "any evidence to support the 
dementia as being related to the service."  

An August 2002 VA psychiatric examination report contains a 
notation that the veteran's dementia was not an outgrowth of 
his diagnosed post-traumatic stress disorder (for which 
service connection is in effect).  

Later in August 2002, the veteran underwent a further VA 
neurological examination (with the same doctor who conducted 
the 2001 examination), the report of which contains diagnoses 
of head injuries and a carotid artery endarterectomy.  

In June 2003, the examiner who conducted the August 2002 VA 
examination reviewed the veteran's claims file again and 
found that his dementia was "totally" unrelated to head 
injuries in service and was due to "his multiple strokes 
resulting in multiinfarct dementia."  

In this case, the Board is aware that the veteran sustained a 
head injury in April 1955, during service.  However, the 
post-service medical evidence of record does not indicate 
that his claimed disability, encompassing dementia, with 
stenosis of the carotid artery and strokes, is in any way 
related to that in-service injury.  

Rather, as indicated in a series of medical opinions 
culminating in June 2003, the veteran's VA neurological 
examiner has determined that he has multi-infarct dementia 
and did not complain of cognitive deficits until the late 
1980s, with a stroke following in July 1990.  The Board 
observes that this series of opinions was based on a 
comprehensive claims file review.  

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as well as that of 
his wife and several other lay witnesses.  These opinions are 
indicated in his hearing testimony from May 1992 and April 
1994 and in multiple lay statements.  

These individuals, however, have not been shown to possess 
the requisite medical training or credentials needed to 
render a diagnosis or a competent opinion as to medical 
causation.  

Accordingly, their lay opinions do not constitute medical 
evidence and lack probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for dementia, with 
stenosis of the carotid artery and strokes, to include as due 
to herbicide exposure, and this claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  


IV.  Left eye disorder

During service, the veteran was treated for decreased vision 
of the left eye on multiple occasions.  A July 1951 treatment 
record indicates left esotropia, with vision of 20/200.  The 
veteran was prescribed glasses in view of decreased visual 
acuity in April 1952 and was noted to have amblyopia in July 
1954.  

In June 1969, he was assessed with congential (by history) 
left esotropia with amblyopia reducing vision to 20/400 in 
the left eye and was recommended not to work in a hazardous 
area unless safety glasses were worn full time.  

A physical profile record in August 1969 indicates that the 
veteran had amblyopia (decreased vision) in the left eye 
secondary to congenital esotropia (crossed eye).  He was 
further treated for decreased left eye vision in November 
1973 and December 1974.  

In a January 1992 statement, Mark. L. Moster, M.D., noted 
that the veteran had decreased vision of the left eye "at 
least since 1967."   Dr. Moster indicated that the veteran 
might have had an old left central retinal artery occlusion 
with recanalization but was "not certain why" his left eye 
vision was diminished.  

In a February 1992 letter, Dr. Moster noted that the 
veteran's left central retinal artery occlusion might have 
been "the cause of his visual loss" and that "this [might] 
have occurred as far back as the 1950s."  

In a February 1993 letter, Angela Veloudios, M.D., noted that 
the veteran had a history of decreased vision in the left eye 
since at least 1967.  Dr. Veloudios reviewed the veteran's 
service medical records, including that of the April 1955 
contusion, and noted that visual testing revealed that he had 
"counting fingers vision in the left eye" with correction.  

Dr. Veloudios indicated that "[t]he etiology of his visual 
loss in the left eye [was] unclear, although it could have 
possibly been due to his trauma," as there was a significant 
decrease in left eye vision during service.  

A December 1996 VA visual examination report contains a 
diagnosis of constant left eye esotropia, with decreased 
vision and probable amblyopia.  No organic cause was found 
for the decreased vision.  

However, a second VA examination report, from December 1997, 
reflects that the veteran's loss of vision was secondary to 
his vascular accident.  The examiner noted that the veteran's 
vision began to decline in 1963, but, "[a]lthough clinical 
evidence [was] not consistent the preponderance of clinical 
findings would support his vision loss [was] secondary to 
organic causes rather than amblyopia."  

This finding was also indicated in a July 2001 VA examination 
report, in which the examiner also noted that the veteran had 
an inconsistent medical history that was nevertheless 
indicative of strobism and left eye amblyopia when he entered 
service.  

In May 2003, the RO forwarded the veteran's claims file to a 
VA eye surgeon for a medical opinion based on a claims file 
review.  This doctor reviewed the relevant medical records 
but found that the veteran's loss of vision in the left eye 
was due to amblyopia and that there was no clinical evidence 
to support any organic causes for the vision loss.  

Furthermore, as there had been such a wide range in visual 
acuities from examination to examination, it was impossible 
to determine whether the left eye vision had actually gotten 
worse over the years.  

This doctor also found that it was unlikely that the 
veteran's dementia had contributed to his visual 
fluctuations, as the vision in his right eye had been 
consistently good.  

If the veteran's left visual acuity had dropped as a 
consequence of an ischemic event in the left eye or as 
secondary to his overall cerebral ischemic status, the 
appearance of the optic nerve, retina, pupillary reflexes, 
and visual fields would have had characteristic signs not 
found in any the eye examinations.  

In summary, the reduced vision in the veteran's left eye was 
due to a left esotropia with resultant amblyopia "which 
ha[d] been present all of his life."  It was not the result 
of any injury or disease that occurred while the veteran was 
in the military.  

In this case, the Board does not question that the veteran 
suffered from decreased visual acuity during service.  
However, under 38 C.F.R. § 3.303(c), refractive error of the 
eye, along with other congential and developmental defects, 
cannot be considered diseases or injuries within the meaning 
of applicable legislation.  

The Board is aware that service connection can be granted in 
the limited circumstance of diseases (but not defects) of 
congenital, developmental, or familial origin if the 
condition in question was incurred or aggravated during 
service within the meaning of VA law and regulations.  See 
VAOPGCPREC 82-90 (July 18, 1990).  

Nevertheless, the service medical records concern only 
amblyopia and esotropia, both of which were noted to be 
congenital defects.  Neither of these diagnoses constitutes a 
"disease" as indicated in VAOPGCPREC 82-90.  

The Board is aware that Dr. Moster, in his statements from 
1992, raised the possibility of an old left central retinal 
artery occlusion with recanalization dating back to service.  

However, Dr. Moster also indicated uncertainty as to the 
cause of the veteran's decreased left eye vision, and these 
statements overall are less than definite in nature.  

Several of the veteran's VA examiners, notably from December 
1997 and July 2001, have indicated an "organic" cause, 
notably the vascular accident in 2000.  

Regardless of the merits of this contention, the Board has 
previously found, as noted hereinabove, that service 
connection is not warranted for dementia, with stenosis of 
the carotid artery and strokes.  

Therefore, such an organic cause, even if substantiated, 
would not provide a basis for service connection under 
38 C.F.R. § 3.310, as no vascular accident has been linked to 
service.  

The final question for the Board is whether the veteran's 
left eye disorder is in any way causally related to his 
contusion in April 1955.  This possibility was raised by Dr. 
Veloudios in her February 1993 letter.  

Again, however, Dr. Veloudios tempered her contention by 
noting that the etiology of the veteran's left eye visual 
loss was "unclear."  By contrast, the VA eye surgeon who 
rendered an opinion in May 2003 determined that the veteran's 
left eye disorder was due to a left esotropia with resultant 
amblyopia which had been present his entirely life and was 
not the result of any in-service injury or disease.  

Both Dr. Veloudios and the VA eye surgeon had an opportunity 
to review the veteran's service medical records.  However, 
the VA doctor's opinion is far more definite in nature, and 
the Board thus accords it greater probative value.  See Hayes 
v. Brown, 5 Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992) ("It is the responsibility of 
the BVA to assess the credibility and weight to be given the 
evidence").  

Currently, the only other evidence of record supporting the 
veteran's claim is his own lay opinion, as well as that of 
his wife and several other lay witnesses.  These opinions are 
indicated in his hearing testimony from May 1992 and April 
1994 and in multiple lay statements.  

Again, however, these individuals have not been shown to 
possess the requisite medical training or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  Accordingly, their lay opinions do not constitute 
medical evidence and lack probative value.  See Routen v. 
Brown, 10 Vet. App. at 186.  

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for a left eye 
disorder, and this claim must be denied.  Again, 38 U.S.C.A. 
§ 5107(b) is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. at 55.  



ORDER

Service connection for dementia, with stenosis of the carotid 
artery and strokes, to include as due to herbicide exposure, 
is denied.  

Service connection for a left eye disorder is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


